DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7, 141-148, and 150 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claim of the instant invention recites a mobile device comprising: a processor; a display; a wireless transceiver; a memory cache storing a list of acceptable geographic zones for customer interaction with a point of purchase (POP) display; and a software package installed on the mobile device, the software package comprising a mobile application and a software developer kit (SDK); wherein the mobile device is configured to implement functions to: receive a data packet in a wireless signal through the wireless transceiver, the wireless signal being broadcast by a circuit board installed on the point of purchase (POP) display, the POP display comprising a consumer product display, wherein the consumer product 

Fernandez (U.S. Pub No. 2017/0178104) teaches beacons connected to a POS.  Fernandez further teaches zones, “security authentication”, and signal strength between a user mobile device and a beacon.  Fernandez, however, does not teach each and every limitation in the order claimed, specifically first receiving a data packet from a beacon, assessing the geographic location of the mobile device, then comparing that location to a list of acceptable zones, and after determining that the 

Cash (U.S. Pub No. 2016/0189132) teaches beacons connected to a POS.  Cash further teaches a nearby zone, multiple layer “security authentication”, and signal strength between a user mobile device and a beacon.  However, the system of Cash is directed towards completing transactions as opposed to a product display for a selected campaign.  Cash also does not teach each and every limitation in the order claimed, specifically first receiving a data packet from a beacon, assessing the geographic location of the mobile device, then comparing that location to a list of acceptable zones, and after determining that the location in within an acceptable zone, performing an authentication process including a digitally signed payload and a request for current content, and after that, receiving and storing content associated with the beacon from a remote content server, determining a signal strength exceeds a threshold, and then finally displaying the content associated with the beacon on the mobile device.  No prior art of record discloses this process in the order claimed and the specific elements required, and therefore the claims are found to be allowable.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621